DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application claims foreign priority of EP 15200827.2, filed on 12/17/2015.
This application has been transferred from Examiner Johnson to Examiner Fu.  New prior arts and rejection are provided in this Office Action.

Status of Claims
	Claims 1-16 are currently pending and rejected.

Claim Rejection – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hernandez et al. (Patent No.: US 11,023,878).
As per claim 1, 15, and 16, Hernandez teaches a method of processing a contactless transaction, the method comprising: 
configuring a mesh network having a plurality of proximity interface nodes, each proximity interface node being configured to communicate, wirelessly, with a proximity enabled mobile device associated with a user (see column 15 line 16-61, “These types of networks are generally referee to as ‘mesh’ networks, where network nodes may form a ‘mesh’ of paths for which communication may travel to reach their destination”; also see column 2 line 42 though column 3 line 14, and column 43 line 63 through column 44 line 33, prior art teaches configuring a mesh network with a plurality of interconnected beacons/nodes, to allow mobile transaction; further see column 6 line 17-54, prior art uses payment beacons/nodes communicate wirelessly with user device using mid-range to short-range radio signal protocol); 
each proximity interface node being wirelessly connected to one or more other proximity interface nodes and configured to allow data to be routed (see column 43 line 63 through column 44 line 33, “Mesh networking is a way to route data, voice, video, and instructions between beacons (or nodes) of the network separated by several beacons.  It allows for continuous connections and reconfiguration around broken or block paths by ‘hopping’ from beacon to beacon until the destination is reached”); 
servicing an area with proximity connectivity by dividing the area into zones and associating each zone with a corresponding one of the proximity interface nodes, at least one of the proximity interface nodes being co-located in a same zone as the proximity enabled mobile device (see column 31 line 30-39, “The payment beacon device 309 may be a low-complexity, low-power device that transmits payment proxies within a certain geographical area…a plurality of payment beacon devices 309 may be used to create a mesh network of related beacons and thus, provide a wider area of geographical coverage as compared to a single beacon”; also see column 6 line 17-54 and column 43 line 63 through column 44 line 33, each beacon can provider communication coverage for a particular zone, when a user’s mobile device is in the same zone as a beacon, data from the mobile device can hop from beacon to beacon and eventually reaches destination; also see FIG. 7A, the drawing shows a plurality of beacons, each provides a communication coverage zone); 
interfacing the proximity enabled mobile device with the proximity interface node that is co-located in the same zone as the proximity enabled mobile device for communicating transaction information associated with an event in that particular zone, wherein the communication is performed via a wireless link (see column 24 line 10-52, prior art teaches payment transaction via NFC, which is a contactless protocol; also see column 6 line 17-54 and column 43 line 63 through column 44 line 33, each beacon can provider communication coverage for a particular zone, when a user’s mobile device is in the same zone as a beacon, data from the mobile device can hop from beacon to beacon and eventually reaches destination; also see column 47, line 52-61, “any beacon, e.g., 704-1 may detect any device, e.g., the customer device 702A (and its location) that enters its communication range”); 
interfacing the mesh network with a payment network for processing the transaction information during a payment transaction (see column 25 line 16 through column 26 line 37, transaction data is sent to a payment processing service or PPS, which processes the transaction information; also see column 6 line 17-54 and column 43 line 63 through column 44 line 33, transaction information is transferred via a mesh network comprising a plurality of beacons/nodes, thus the mesh network interfaces with the payment network); and 
identifying a component of the payment transaction with the user by determining a location identifier of the proximity interface node that corresponds to the proximity enabled mobile device associated with the user (see column 8 line 25-50, “and obtain data related to the customer involved in the transaction, such as transaction history, location data, and the like”; column 37 line 42-54, “The ‘To’ field may be automatically populated with the payment proxy information based on the user’s geographical location”; column 43 line 6-31, “the more beacon 704-M can transmit its location information using an internal GPS unit and Wi-Fi connection”); and
processing the transaction information via the payment network interfaced with the mesh network during the payment transaction (see column 25 line 16 through column 26 line 37, transaction data is sent to a payment processing service or PPS, which processes the transaction information; also see column 6 line 17-54 and column 43 line 63 through column 44 line 33, transaction information is transferred via a mesh network comprising a plurality of beacons/nodes, thus the mesh network interfaces with the payment network; also see claims 10 and 14, “causes funds to be transferred by payment processing service from a financial account of the customer to the financial account of the merchant”).
 	As per claim 2, Hernandez teaches configuring the proximity enabled mobile device to access a digital wallet when interfacing with the co-located proximity interface node (see column 5 line 50 through column 6 line 11, “Alternatively, the payment object can be a software instrument or virtual instrument, such as a virtual wallet configured to initiate contactless payment transactions”; column 10 line 8-17 and column 24 line 17-52, “it will be understood that financial information may be stored within any other kind of payment device, which can include…a digital wallet”).
 	As per claim 3, Hernandez teaches wherein a status of the payment transaction (see column 26 line 24-37, “the PPS 218 can generate an interactive digital receipt based on the payment transaction data and send the interactive digital receipt to the computing device”; a receipt is a status of the payment transaction) is relayed from the payment network to the proximity enabled mobile device via the mesh network  (see column 43 line 63 through column 44 line 33, “Mesh networking is a way to route data, voice, video, and instructions between beacons (or nodes) of the network separated by several beacons.  It allows for continuous connections and reconfiguration around broken or block paths by ‘hopping’ from beacon to beacon until the destination is reached”).
 	As per claim 4, Hernandez teaches providing a display means associated with each proximity interface node (see column 15 line 1-6 and column 33 line 39-47).
 	As per claim 6, Hernandez teaches terminating a proximity link between the proximity enabled mobile device and the co-located proximity interface node based on a proximity of the proximity enabled mobile device to the particular zone (see column 6 line 17-54, “a device can be said to be ‘nearby,’ ‘neighboring’ or ‘proximate’ if the device is within the operable range for performing direct radio signal communication with another user device”; also column 12 line 64-67; beacons or nodes have an operation range, and if the user device is out or range, the proximity link between the user device and the beacon will be terminated).
As per claim 7, Hernandez teaches recording an indication of an initial geographical position corresponding to the geographical location of the proximity enabled mobile device based on a status of a proximity link between the proximity enabled mobile device and the co-located proximity interface node (see column 8 line 25-50, “and obtain data related to the customer involved in the transaction, such as transaction history, location data, and the like”; column 37 line 42-54, “The ‘To’ field may be automatically populated with the payment proxy information based on the user’s geographical location”; column 43 line 6-31, “the more beacon 704-M can transmit its location information using an internal GPS unit and Wi-Fi connection”). 
 	As per claim 8, Hernandez teaches recording an indication of a final geographical position corresponding to the geographical location of the proximity enabled mobile device based on a status of a proximity link between the proximity enabled mobile device and the co-located proximity interface node (see column 8 line 25-50, “and obtain data related to the customer involved in the transaction, such as transaction history, location data, and the like”; column 37 line 42-54, “The ‘To’ field may be automatically populated with the payment proxy information based on the user’s geographical location”; column 43 line 6-31, “the more beacon 704-M can transmit its location information using an internal GPS unit and Wi-Fi connection”).
 	As per claim 9, Hernandez teaches calculating a tariff based on the recorded initial geographical position and the final geographical position of the proximity enabled mobile device (see column 26 line 6-23, prior art teaches obtaining item-level information such as tax; one skilled in the art would know that tariff is a form of tax; also see column 41 line 27-50, “the transaction summary includes description of the product or service requested, the price of cost of the product or service, and in case of multiple items, the total amount the customer owes to the merchant, including other costs such as taxes, customs, etc.”; “custom” is the same as tariff).
 	As per claim 10, Hernandez teaches wherein the payment transaction includes the calculated tariff (see column 26 line 6-23, prior art teaches obtaining item-level information such as tax; one skilled in the art would know that tariff is a form of tax; also see column 41 line 27-50, “the transaction summary includes description of the product or service requested, the price of cost of the product or service, and in case of multiple items, the total amount the customer owes to the merchant, including other costs such as taxes, customs, etc.”; “custom” is the same as tariff).
 	As per claim 11, Hernandez teaches recording an initial time stamp corresponding to a start event which is relayed from the proximity enabled mobile device to the co-located proximity interface node as part of the transaction information (see column 37 line 55 through column 38 line 27; also see column 38 line 43 through column 39 line 9, prior art teaches an embodiment where user purchases a duration of parking time via contactless payment; one skilled in the art would know that parking duration must have an initial time stamp and a final time stamp; prior art also teaches parking session starts when a vehicle is detected in a parking location and closes when the vehicle leaves the location).
 	As per claim 12, Hernandez teaches recording a final time stamp corresponding to an end event which is relayed from the proximity enabled mobile device to the co-located proximity interface node as part of the transaction information (see column 37 line 55 through column 38 line 27; also see column 38 line 43 through column 39 line 9, prior art teaches an embodiment where user purchases a duration of parking time via contactless payment; one skilled in the art would know that parking duration must have an initial time stamp and a final time stamp; prior art also teaches parking session starts when a vehicle is detected in a parking location and closes when the vehicle leaves the location).
 	As per claim 13, Hernandez teaches calculating a tariff based on the initial time stamp and the final time stamp (see column 37 line 55 through column 38 line 27; also see column 38 line 43 through column 39 line 9, prior art teaches an embodiment where user purchases a duration of parking time via contactless payment; payment amount, which includes tax/tariff, is based on the duration of parking time).
 	As per claim 14, Hernandez teaches wherein the payment transaction includes the calculated tariff (see column 26 line 6-23, prior art teaches obtaining item-level information such as tax; one skilled in the art would know that tariff is a form of tax; also see column 41 line 27-50, “the transaction summary includes description of the product or service requested, the price of cost of the product or service, and in case of multiple items, the total amount the customer owes to the merchant, including other costs such as taxes, customs, etc.”; “custom” is the same as tariff).

Claim Rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez et al. (Patent No.: US 11,023,878), in view of Zhou et al. (Pub. No.: US 2016/0086161).
	As per claim 5, Hernandez does not teach projecting visually perceptible information from the display means which creates a hologram in the vicinity of the proximity interface node.

	Zhou teaches projecting visually perceptible information from the display means which creates a hologram in the vicinity of the proximity interface node (see paragraph 0026 and 0029, payment interface can be projected a hologram).

	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Hernandez with Zhou to include projecting visually perceptible information from the display means which creates a hologram in the vicinity of the proximity interface node.  The modification would have been obvious because it is merely applying a known technique (i.e. projecting interface as a hologram) to a known method (i.e. processing contactless transaction) ready to provide predictable result (i.e. provides three dimensional display).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441.  The examiner can normally be reached on 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
SEPT-2021